 In the MatterOfWOODSIDE COTTONMILLSCo.andTEXTILE WORIURSORGANIZINGCOMMITTEECase No. C-327.-Decided April 6, 1938Cotton TextileIndustry-Interference,Restraint,or Coercion-Discrimination:discharge-ReinstatementOrdered-BackPay:awarded.Mr. Sannuel M. Spencer,for the Board.Mr. H. J. Haynsworth, Mr. C. F. Haynsworth,andMr. C. F.Haynsworth, Jr.,of Greenville, S. C., for the respondent.Mr. Arnold R. Cutler,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges filed and later amended by Textile Workers Organ-izingCommittee, herein called the Union, the National Labor Re-lationsBoard, herein called the Board, by Charles N. Feidelson,Regional Director for the Tenth Region (Atlanta, Georgia), issuedits complaint, dated September 24, 1937, against Woodside CottonMills Co., Greenville, South Carolina, herein called the respondent,alleging that the respondent had engaged in and was engaging inunfair labor practices affecting commerce within the meaning ofSection 8 (1) and (3) and Section 2 (6) and (7) of the NationalLabor Relations Act, 49 Stat. 449, herein called the Act.The com-plaint and accompanying notice of hearing were duly served uponthe respondent and the Union.On October 4, 1937, the respondent filed a special appearance toexcept to the jurisdiction and authority of the Board, and a motionto dismiss the complaint and the proceeding on the grounds thatthe operations of the respondent did not amount to interstate com-merce within the meaning of the Act and that the Act, if construedto apply to the respondent, was unconstitutional.The respondent,reserving its rights under the aforesaid motion, also filed an answerto the complaint, in which it denied that the operations of the re-spondent affected interstate commerce within the meaning of theAct or that it had engaged in or was engaging in the alleged unfairlabor practices and further denied all the other allegations of thecomplaint except those concerning its incorporation and business.451 452NATIONAL LABOR RELATIONS BOARDPursuant to notice, a hearing was held in Greenville, South Caro-lina, on October 4 and 5, 1937, before D. Lacy McBryde, the TrialExaminer duly designated by the Board. The Board and the re-spondent were represented by counsel,and participated in the hearing.Full opportunity to be heard, to examine and cross-examine wit-nesses, and to produce evidence bearing upon the issues was affordedall parties.At the hearing counsel for the respondent made a motion to amendparagraph III of the answer by inserting two dates therein toconform to the proof adduced at the hearing.This motion wasgranted by the Trial Examiner. On the motion to dismiss the com-plaint and the proceeding the Trial Examiner reserved his rulinguntil the close of the hearing, at which time such motion was denied.During the course of the hearing the Trial Examiner made severalrulings on other motions and on objections to the admission of evi-dence.On November 3, 1937, counsel for the respondent filed a brief,which the Board has considered. The Board has reviewed the rulingsof the Trial Examiner and finds that no prejudicial errors were com-mitted.The rulings are hereby affirmed.On December 13, 1937, the Trial Examiner filed an IntermediateReport in which he found that the respondent had engaged in unfairlabor practices affecting commerce within the meaning of Section 8(1) and (3) and Section 2 (6) and (7) of the Act, and recommendedthat the Board issue a cease and desist order and require the respond-ent to take certain specified affirmative action.On December 23,1937, the respondent filed exceptions to the Intermediate Report.The Board has also reviewed these exceptions and, except in twoinstances,which have been taken into account below, finds themwithout merit.Upon the entire record in the case, the Board makes the following :FINDINGS OF TACT1.THE BUSINESS OF THE RESPONDENTThe respondent, a South Carolina corporation, is engaged in themanufacture of cotton cloth. It operates three plants, all in Green-ville County, South Carolina.The main plant, known as the Wood-side plant, with which this case is concerned, is located at Greenvillewhile the other two are located at Simpsonville and Fountain Inn.Approximately 15 per cent of the cotton used by the respondentcomes from without the State of South Carolina.All the coal andmost of the manufactured parts used by the respondent come frompoints outside of the State, as do approximately 50 per cent of its DECISIONS AND ORDERS453remaining supplies.The respondent uses about 2,800 bales of cottona month, the cotton purchases for the year 1935 amounting to$1,065,862.In that year the other supplies amounted to $160,754.Approximately all the finished cotton cloth is shipped to points out-side of the State of South Carolina. In 1935 the respondent pro-duced 7,610,210 pounds of cotton cloth, the sales amounting to$2,606,535.The operations of the respondent at the present time aresubstantially the same in character as in 1935.The sales of the respondent are made through commission houseswhich are located in New York City. The respondent has its creditfacilities in New York and in the towns where the plants are located.H. THE UNIONTextileWorkers Organizing Committee is a labor organizationaffiliated with the Committee for Industrial Organization and admitsto membership employees of the respondent at its Woodside plant.The predecessor of the unit of the Textile Workers Organizing Com-mittee here involved was known as United Textile Workers of Amer-ica,Local 1684, and was affiliated with the American Federation ofLabor.In 1936 the local was absorbed by the Textile WorkersOrganizing Committee.III.THE UNFAIR LABOR PRACTICESOn October 10, 1935, John R. Kirby, an employee of the respondentat the Woodside plant, was discharged.Kirby had been a memberof the Union since 1934, then holding the office of warden.DuringSeptember of that'year there was a general strike in the cotton textileindustry, affecting also theWoodside plant.At that time Kirbyacted as captain of the pickets around the Woodside plant. In No-vember 1934, following the strike, Kirby was elected president of theUnion for 1 year, an office he held at the time of his discharge.AveryHall, an employee at the Woodside plant, in response to the questionsure did."And when asked whether this fact was generally knownin the plant Hall testified, "Most all the hands knowed it."Anotherwitness,Ro-y Dryman, an employee at the Woodside plant, whenasked whether and how he knew Kirby was, a Union man testified,"Because he'told me he was and, he asked me I guess fifty times tojoin."Dryman further testified, "I don't guess there was a halfdozen people in the mill who didn't know he was an active Unionman."From the record it is clear that Kirby was an active Unionmember and that this fact was generally known throughout the plant.The Woodside plant was divided into two sections, known as Mill 454NATIONAL LABOR RELATIONS BOARDNo. 1 and Mill No. 2, though both were in the same building. Priorto-Kirby's discharge each section had worked on a day and nightshift.In February 1935, pursuant to a predetermined plan, therespondent commenced to make alterations in the plant by which theproduction would be so changed that the night shift in Mill No. 2,aswell as 22 jobs, including those of 15 frame hands, would beeliminated.The alterations, confined to Mill No. 1 and consisting ofthe replacement of some of the old, obsolete roving frames in thecarding department with larger frames of a higher production, werenot made all at once, but were continued over a period of monthswithout stopping work on the various shifts.They were completedabout the middle of August 1935.The evidence concerning thesechanges was adduced from the testimony of M. O. Alexander andJohn T. Bray. At the time of the alterations one was the superin-tendent ,ofof the Woodside plant and the other was the general over-s'eer` of the carding department and superintendent of the nightshift'At the time of the hearing Alexander was the general super-intendent "ofall three plants operated by the respondent, and Braywas the superintendent of the Woodside plant. It also appears fromthe record that the proposed changes in the plant and the intendedelimination of the 22 jobs were generally known throughout theplant.On Friday, September 13, 1935, following the completion of theimprovements in Mill No. 1; Bray called a meeting Of all the em-ployees on the night shift who were working in the carding depart-ment on the newly installed larger frames.Bray told the employeesthat whereas the rate of pay on the old frames had been 15 cents perhank, the new rate on the improved and larger machines would be131/2 cents.,At this meeting, Kirby, a frame hand on the night shiftinMill No. 1 and the "spokesman for the union in that department",was the only one to ask questions concerning the effect of the newrate.Bray testified, "As I remembers [Kirby] asked if I thoughtthey would make the same amount of money at the new rate as theold rate.I said we figured they would make approximately thesame."Bray, testified that nothing further was said, but from othertestimony it appears that the discussion did not stop at that point.Kirby testified, "We went out there, all of us and he sail they weregoing to make a change and reduce the rate of pay to thirteen anda half cents and I asked Mr. Bray if we could make as much moneyat thirteen and one-half cents as we had been making at fifteen cents.He.said we could make practically the same. I asked if we wouldnot have to be faster and get around faster to keep up with themachines at a faster speed of process.He only said if they didn'tlike the job they could look for another one."Avery Hall, another DECISIONS AND ORDERS455employee present at the time,testified Bray told Kirby "if he coulddo any better anywhere else to go ahead."During the middle of the following week all the frame handsaffected by the changed rate, about 15 or 16 in number, held a meet-ing at the Union hall to discuss the need for more doffers in thecarding department.Some of this group were members of theUnion.Hall testified "We told him [Kirby] that we ought to haveanother doffer, they cut 15 cents to 131/2 cents, if we had anotherdoffer that would make up for the 15 cent cut, we would make aboutas much." In the night shift of Mill No. 1 the respondent was em-ploying one doffer where previously there had been three.The dayshift still had three, and Kirby testified it was the understandingof this group that the doffers were to be removed altogether fromthe night shift.At the meeting Kirby was appointed to speak toBray about the matter.Accordingly, on Friday of that week, Sep-tember 20,1935,Kirby testified,"Mr. Bray Caine across the floor andI asked if it was fair to the night run to have one doffer when the dayhands still had three.He said he would run the carding departmentand would run as he seen fit, and left me, turned and walked off."This conversation was not deniedby Bray, thoughhe testified thatat the meeting he called in the plant, the matter of doffers was"mentioned."Bray then testified that the reason there were not somany doffers on the night shift as on the day shift was becausethere were not so many frames running.Bray further testified, "Wedidn't use as many doffers as we did in the daytime,but we did useas many doff ersto the amountof frames aswe did in the daytime,and later on we taken all the doffers off." The very thing that thegroup feared would happen, the removal of all the doffers, dideventually become an accomplished fact.On Monday,September 23, 1935, which was the next working day,Kirby started at his regular job when S. N. McConnell, at that timethe second hand in Mill No. 1, told Kirby he was wanted by Bray.Grover Hardin, until then employed on the night shift in Mill No.2,was placed in Kirby's position.Kirby reported to Bray and wastold that he was to be transferred to the night shift in Mill No. 2,that being the shift which was to be eliminated as soon as the im-provements had been completed.Kirby asked Bray why this wasbeing done,and when no reason was given said,"Mr. Bray, I knowwhy you are transferring me out there.It is because I belong to theUnion."From the inception of the improvements in the plant thenight shift in Mill No. 2 had been continually reduced until at thetime of the transfer only three employees were working there.Kirbywas the only man to be transferred from the carding room in MillNo. 1 to the carding room in Mill No. 2, where he took Hardin's80618-38-tor,N1-30 456NATIONAL LABOR RELATIONS BOARDplace.The Monday following his transfer Kirby was notified bythe respondent that his services would be terminated at the end ofthat week, as the particular set of frames on which he was workingwere not to be used longer.Accordingly, about 2 weeks after histransfer Kirby was discharged.Shortly thereafter the night shiftin Mill No. 2 ceased operating.Bray testified that in eliminating the night shift in Mill No. 2he tried to retain the best men.He testified he tried "to pick outthe people [he] thought would fit better . . . from an efficiencystandpoint, and the people that could get along with people, andcause no confusion in the mill . . . regardless of the time they havebeen there."Bray testified that neither the pay nor the employ-ment was regulated by seniority, but "everything being equal wetry to take care of the people that has been there."We shall endeavor to apply this test of the respondent to Kirby,on the basis of the evidence presented in the record.Kirby startedtowork for the. respondent during the latter part of April 1933,having had previous experience elsewhere.Though it was up toBray to make'the selection of the men to be kept, the second handwas the employee most familiar with the relative efficiency of thevarious frame hands in the carding department as he was their im-mediate superior, worked with them continuously, and kept a writtenrecord of their mistakes.From the time of the strike in 1934 to thetime Kirby was transferred to Mill No. 2, McConnell was the secondhand in charge of the night shift in Mill No. 1. Prior to McCon-nell's arrival as second hand, the evidence adduced at the hearing wasto the effect that Kirby's work was always satisfactory.McConnelltestified that Kirby was an average hand, that of the group ofapproximately 16 frame hands on the night shift in Mill No. 1there were "two or three that would get better production", butthere were "Some didn't get the production he got, couldn't get aboutas well."Bray admitted he did not seek McConnell's advice beforedeciding to remove Kirby from the night shift in Mill No. 1 anddischarging him shortly thereafter.Bray testified he did not wantMcConnell's advice because McConnell was Kirby's uncle.-Bray testified he looked into the records of the various framehands before making Kirby's transfer.But from the pay roll forsixteen weeks beginning on June'3, 1935, and ending on September21, 1935, it appeared that out of an average of about 16 frame handson Kirby's night shift in Mill No. 1 there were an average of atleast 6 frame hands that did not have as good a record as Kirby's,based on the number of hanks produced per man. The respondentcontended that the pay roll did not give a true picture of the relativeefficiency of this group, since some did not work as frame hands DECISIONS AND ORDERS457continuously but were shifted to various other jobs.However, afterpreparing to introduce testimony to show whether or not each em-ployee "did his work right through at a particular set of frames",counsel for the respondent did not proceed further, saying, "Well, Iwon't undertake to do that."Without some proof to show why thepay-roll record should not be used, we feel compelled to adhere toit and find that there were six men working as frame hands in thesame department with Kirby who were not as efficient as he.Further evidence that Bray did not check,any records at the timeof the transfer appears from his testimony with respect to the recordsof Clark and Wilborn, two frame hands working in the same depart-ment as Kirby.McConnell had testified that of these two men, bothof whom had less seniority than Kirby, one was more, and the otherless, efficient than Kirby.On the second day of the hearing, follow-ing this testimony of McConnell, Bray testified that "since McCon-nellmade the statement I checked over the records, and for thelast ten weeks they worked it shows Kirby made less money perhour than either of the two,but I didn't know it until he made thestatement here yesterday." 1Though in cross-examination Brayclaimed he knew Kirby's record, but checked it over as he couldnot remember it, the quoted testimony of Bray appears to be anadmission that he was not aware of the efficiency rating of thesetwo men as compared with Kirby until, in fact, the second day ofthe hearing.As the second part of the test for determining which employeeswere to be retained the respondent wanted "people that could getalong with people."As to Kirby's standing in this regard, that maybe briefly disposed of by the respondent's own testimony, as appearsfrom the following cross-examination of Bray :Q. Did Mr. Kirby have any dissension there that you knowof?A. I couldn't say whether he did or not.Q.Was he hard to get along with?A. I wouldn't say he was hard to get along with.The respondent tried to imply that Kirby did not work regularlyby endeavoring to show in his cross-examination that he was notregular in his attendance at the plants at which he had workedsince his discharge by the respondent.But if any conclusion is tobe drawn from the only record available, the pay-roll record re-ferred to above, it would seem that Kirby was rarely absent.Forthe period of 16 weeks noted in the record he was absent but 2 days.Also,McConnell testified Kirby's attendance was as good as theaverage.I Italics supplied. 458NATIONAL LABOR RELATIONS BOARDOn the basis of his efficiency, his ability to "get along with people",and his attendance at the plant, it appears that Kirby was one ofthe better frame hands of the 16 on the night shift in Mill No. 1.This being so, and "everything" not "being equal" as to this groupof 16, the question of seniority need not be considered. It must benoted that Kirby was the only man to be transferred from the card-ing room in Mill No. 1 to the carding room in Mill No. 2. On thebasis of the respondent's own test it is clear that if anyone were to betransferred Kirby should not have been that one.With this conclusion in mind we nevertheless inquire further intothe comparative merits of Kirby and Hardin, since the respondentclaimed Hardin to be the better man.At the time of the transferof these two men, Kirby had already had experience on the largeframes whereas Hardin had never had.Hardin testified that hedidn't want to make the change as he liked the job he was on andthat he told his second hand, "I didn't know whether I could handlea new frame just right or not."Hardin testified further, "I dreaded.starting off on them. It is a faster job." But he did decide to takeit and "do the best I could, and he [Dover, the second hand in chargeof the night shift in Mill No. 2] said `Well, they will allow untilyou get used to them. On new jobs they can't expect the best."'Although the respondent denied that there was any difference be-tween running a large and a small frame, no evidence was intro-duced by the respondent to show how it had concluded that Hardinwas the better of the two.Without such evidence, we must concludethat at the time of the transfer, Kirby was the more experiencedand efficient mail.Again it would be unnecessary to introduce theelement of seniority, "all things" apparently not being equal.The Union, besides admitting employees of the Woodside plant,also admitted employees from other cotton mills in Greenville.How-ever, there were more members from the Woodside plant than fromthe others.Though at the time of the strike the membership wasquite large, after the strike it had become fairly small.Neverthelessthe Union under Kirby held regular meetings and continued active.Following his discharge and departure from Greenville to find otherwork, however, it became inactive.A few weeks after his departurethe Union did not hold further meetings.The respondent contended that it never knew Kirby was presidentof the Union and did not even know he belonged to it until hiscomment to Bray at the time of the transfer.We find, however,in view of the clear testimony that Kirby took an active part inthe 1934 strike, and that almost everyone about the plant knew Kirbywas active in Union affairs, that the respondent must have been awareof his Union activities.From the record it is clear that Kirby was DECISIONS AND ORDERS459discharged for his activities in behalf of the Union and the employeesof the respondent at the Woodside plant.We find that by the above acts the respondent has discriminatedin regard to the hire and tenure of employment of Kirby, and thatit has thereby discouraged membership in the Union.We also findthat by,the above acts the respondent has interfered with, restrained,and coerced its employees at the Woodside plant in the exercise ofthe rights guaranteed in Section 7 of the Act.At the time of his discharge Kirby was earning an average of$11.47 per week. "Since then he has worked at various jobs and atthe time of the hearing was employed as a temporary organizer forthe Union.We find that Kirby has not procured, regular and sub-stantially equivalent employment.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the respondent set forth in Section III above,occurring in connection with the operations of the respondent de-scribed in Section I above, have a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States, andtend to lead to labor disputes burdening and obstructingcommerceand the free flow of commerce.THE REMEDYEvidence was introduced at the hearing that John R. Kirby wasdesirous of reinstatement.As his work ceased because of an unfairlabor practice; he is entitled to reinstatement, together with backpay.We shall order the respondent to offer to reinstate him andwe shall award him back pay for the period from the date of hisdischarge to the date of such offer of employment, less the amountearned by him during such period.CONCLUSIONS OFLAWUpon the basis of the foregoing findings of fact, and upon the en-tire record in the case, the Board makes the following conclusions oflaw :1.TextileWorkers Organizing Committee is a labor organizationwithin the meaning of Section 2 (5) of -the Act.2.The respondent, by discriminating in regard to hire and tenureof employment, and thereby discouraging membership in a labor or-ganization, has.engaged in and is engaging in unfair labor practices,within the meaning of Section 8 (3) of the Act.3.The respondent, by interfering with, restraining, and coercingits employees at-its plant in Greenville, South Carolina, in the exer-cise of the rights guaranteed in Section 7 of the Act, has engaged 460NATIONALLABOR RELATIONS BOARDin and is engaging in unfair labor practices, within the meaning ofSection 8 (1) of the Act.4.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2 (6) and (7)of the Act.ORDERUpon the basis of the findings of fact and conclusions of law andpursuant to Section 10 (c) of the National Labor Relations Act, theNational Labor Relations Board hereby orders that the respondent,Woodside Cotton Mills Co., Greenville, South Carolina, and itsofficers, agents, successors, and assigns shall :1.Cease and desist from :(a)Discouraging membership in TextileWorkers OrganizingCommittee or any other labor organization of its employees at itsplant in Greenville, South Carolina, by discrimination in regard tohire or tenure of employment or any terms or conditions ofemployment ;(b) In any other manner interfering with, restraining, or coercingits employees at its plant in Greenville, South Carolina, in the exer-cise of their right to self-organization, to form, join or assist labororganizations, to bargain collectively through representatives oftheir own choosing, and to engage in concerted activities for thepurpose of collective bargaining or other mutual aid or protection, asguaranteed in Section 7 of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Offer to John R. Kirby immediate and full reinstatement tohis former position or to a position corresponding to that formerlyheld by him at the plant in Greenville, South Carolina, with all rightsand privileges previously enjoyed;(b)Make whole said John R. Kirby for any loss of pay he hassuffered by reason of his discharge by repayment to him of a sumof money equal to that which he would have earned as wages duringthe period from the date of his discharge to the date of such offer ofreinstatement, less the amount he has earned during such period;(c)Post notices iii conspicuous places throughout its plant atGreenville, South Carolina, and maintain such notices for a periodof at least thirty (30) consecutive days from the date of , posting,stating that the respondent will cease and desist as aforesaid ;(d) Notify the Regional Director for the Tenth Region in writingwithin ten (10) days from the date of this order what steps therespondent has taken to comply therewith.